Filed 11/21/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 201







Timothy Terrill Davis, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20130073







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable John C. Irby, Judge.



AFFIRMED.



Per Curiam.



Mark Taylor Blumer, P.O. Box 7340, Fargo, N.D. 58106, for petitioner and appellant; submitted on brief.



Ryan J. Younggren, State’s Attorney, P.O. Box 2806, Fargo, N.D. 58108-

2806, for respondent and appellee; submitted on brief.

Davis v. State

No. 20130073



Per Curiam.

[¶1]	Timothy Terrill Davis appeals from a district court judgment summarily dismissing his application for post-conviction relief without an evidentiary hearing.  In June 2012, Davis pled guilty to theft of property, a class C felony, and to contributing to the deprivation of a minor, a class A misdemeanor.  Davis argues the district court erred in summarily dismissing his post-conviction relief application because he received ineffective assistance of counsel and his trial counsel’s alleged deficient performance prejudiced his defense.  We affirm under N.D.R.App.P. 35.1(a)(6) and (7).  
See
 
Murchison v. State
, 2011 ND 126, ¶ 8, 799 
N.W.2d
 360 (“To establish a claim of ineffective assistance of counsel a defendant ‘has a heavy burden of proving . . . the defendant was prejudiced by counsel’s deficient performance.’” (citation omitted)); 
Smestad v. State
, 2011 ND 163, ¶ 11, 801 
N.W.2d
 691 (“If it is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will often be so, that course should be followed.”  (citation omitted)).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom